Citation Nr: 1207717	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  06-05 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for arthritis in multiple joints, including as secondary to service-connected rheumatic heart disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service from September 1970 to April 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In June 2009, the Veteran and his wife testified at a hearing at the RO before the undersigned Veterans Law Judge and a transcript of this hearing has been added to the claims file.  In a July 2010 decision, the Board reopened the claim of service connection for arthritis in multiple joints, including as secondary to service-connected rheumatic heart disease, and remanded it for further development.

The Board's July 2010 decision referred to the agency of original jurisdiction (AOJ) for appropriate action the issue of whether new and material evidence has been received to reopen a previously denied claim of service connection for a seizure disorder.  However, the post-remand record does not show that any subsequent action was taken.  Therefore, this issue is once again referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's July 2010 remand directed that the RO/AMC, among other things, schedule the Veteran for an examination to determine the nature and etiology of his arthritis disability.  In this regard, the examiner was specifically directed to (1) determine if the Veteran currently suffers from arthritis, whether osteoarthritis, rheumatoid arthritis, or arthritis related to rheumatic heart disease and (2) if an arthritic disability of multiple joints is diagnosed, to provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that it was caused or aggravated by active service or is related to rheumatic heart disease.  The remand also directed the examiner to specifically address the opinions of the March 2005 and August 2006 VA examiners.

In this regard, the post-remand record shows that the Veteran was afforded a VA examination in August 2010.  The VA examiner also opined that the Veteran did not suffer from a systemic disease process, such as osteoarthritis or rheumatoid arthritis, and the claimant's service connected rheumatic heart disease did not cause his current arthritis.  However, the VA examiner also opined that the Veteran suffered from arthritis in multiple joints when he thereafter opined that the claimant had degenerative joint disease of the knees.  

Despite the above diagnosis, the examiner did not thereafter provide an opinion as to whether this arthritis was directly caused by the Veteran's military service or was aggravated by his service connected rheumatic heart disease.  Also see 38 C.F.R. §§ 3.303, 3.310 (2011); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (holding that establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (holding that compensation is payable when a service-connected disability has caused or aggravated a non-service-connected disorder).  Likewise, the VA examiner did not specifically address the opinions of the March 2005 and August 2006 VA examiners.  

Therefore, because the July 2010 remand specifically directed the examiner to provide answers to the above questions and the August 2010 VA examiner did not provide these answers, the Board finds that another remand is required to obtain them.  See 38 U.S.C.A. § 5103A(b) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance).


Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should obtain an addendum to the August 2010 examination by the same examiner or another examiner if he is not available.  The claims file should be provided to the examiner in connection with the addendum.  After a review of the record on appeal, the examiner should provide answers to the following questions:

Is it at least as likely as not (50 percent probability or more) that the degenerative joint disease of the knees diagnosed at the August 2010 VA examination was directly caused by the Veteran's military service?

Is it at least as likely as not (50 percent probability or more) that the degenerative joint disease of the knees diagnosed at the August 2010 VA examination was aggravated by the Veteran's service connected rheumatic heart disease?

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

In providing answers to the above questions, the examiner is advised that the term aggravation means a chronic worsening of the underlying condition, as opposed to a temporary flare-up of symptoms.  

2.  The RO/AMC should thereafter readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

